PETER A, BEE*
RICHARD P, READY
PETER M, FISHEEIN
JAMES R. HATTER
THOMAS J, DONOVAN +
KENNETH A. GRAY
BONALD J. FARINACCI
WILLLAM C. DeWITT

QE COUNSEL

EDWARD P, RA
ROBERT G, LIPP ¢
ROBERT R. McMILLAN (Retired

* ALSO ADMITTED IN FL
4% ALSO ADMITTED IN NJ
+ DECEASED

a ADY FISHBEIN HATTER & DONOY
pe REAP | AN, Ltp

BRFH&D

ATTORNEYS-AT-LAW

SENIOR, ASSOCIATE:

**STEPHEN L. MARTIR
“* ANDREW K, PRESTON
DEANNA D. PANICO

ASSOCIATES

+ BRIAN A, SUPER
PETER OLIVERL, JR.
RHODA ¥. ANDORS
JASON 8, GREENFIELD
THEODORE GORALSKI
MORGAN A, CLINE
JASON P. BERTUNA

May 6, 2021

Hon. Gary R. Brown

. United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re: = Gurrieri et al. vy. Nassau County
Docket No. 16-cv-06983 (GRB)(SEL)

Dear Judge Brown,

This law firm represents the Defendant in the above referenced action, We are writing in
opposition to Plaintiffs’ May 5, 2021 motion for reconsideration in which Plaintiffs ask the Court,
inter alia, to “strike the portion of the settlement agreement that requires consent forms and
releases be obtained from 95% of the Opt Ins.” As Plaintiffs’ Counsel is well aware, Defendant
demanded inclusion of that settlement term in light of the various complaints received from Union
members related to this settlement and the settlement of a related action, Chodkowski, et al. v.
County of Nassau, 16-cv-5770. While the complaints were made by opt-ins from the Chodkowski -
action, the complaints repeatedly reference the settlement and monetary settlement distribution in
this Action. Needless to say, the Defendant County is concerned that that the settlement could go
forward with a number of opt-ins opting-out of the settlement and thereby leaving the County with

 

a multi-million-dollar bill and unresolved future claims.

The 95% approval rate is a material term of the settlement and the Defendant will exercise its
rights under Paragraph 39 of the Settlement Agreement, to declare the Settlement Agreement null
and void, if the terms of the Settlement Agreement pertaining to the 95% approval rate are struck
therefrom.

Address: 170 Old Country Road ° Suite 200 + Mineola, NY 11501 « Telephone (516) 746-5599 » Fax (516) 746-1045
Plaintiffs only justification for the instant motion is that the Plaintiffs do not want to wait two
months for the fairness hearing. This is not a legitimate ground for striking a material term of the
Settlement Agreement.

Therefore, it is respectfully requested that the Court deny Plaintiffs’ motion for reconsideration to
the extent that it seeks to strike the 95% approval rate required by the explicit terms of the

Settlement Agreement.

Thank you for your consideration of this matter.

 

 

Deanna Panico

Nassau County Office: 170 Old Country Road « Suite 200 « Mineola, NY 11501 + Telephone (516) 746-5599 + Fax (516) 746-1045
Suffolk County Office: 105 Maxess Road + Suite 121 + Melville, NY 11747 + Telephone (631) 501-1030 * Fax (631) 501-5995
